BINGHAM, Circuit Judge
(dissenting). I agree with the opinion of the court that the pátent in question is for a manufacture or product, and not for a process; but I am unable to agree that the use made bv the defendant of the patented structure does not constitute infringement. The defendant is a tenant, under a lease, of a building in the construction of which the structure embodying the patent has been in*45corporatcd as an integral part. It occupies the entire building as a cold storage warehouse, and not any particular division or part thereof; and the structure of the patent constitutes the columns and floors of the building. In the District Court the contention of the defendant was that the patent was for a process, and that, inasmuch as it had had nothing to do with the erection of the building, but simply occupied it as tenant under a lease, its occupancy could not constitute infringement It was practically conceded that, if the patent was for a product, the use made of the building by the defendant infringed.
Now, according to the language of the statute, a patented invention may be infringed by either making, using, or selling it without the permission or license of the patentee; but, in the opinion of the court, the meaning of the word “use,” as applied to a patent for a product, is limited by restricting its application to products capable of manipulation, and, while it holds that a building, or a structure constituting a substantial part of a building, and which is not capable of manipulation, may be the subject-matter of an invention, it denies that the patentee’s right in such a product can be infringed in any way other than by making or selling the patented structure. This results in reading the word “use” out of the statute so far as a patented structure of an immovable character is concerned.
In Robinson on Patents, vol. 3, p. 55, the author states:
“An infringement may be committed either by making, using or selling a patented invention. The words, however, are interpreted as comprehending every method by which an invention can be made available for the benefit of the infringer, and any person who participates in any wrongful appropriation of the invention becomes thereby a violator of the rights protected by the patent. Such participation may be direct or indirect; it is sufficient it it permits in any degree the uilauthorized manufacture, use, or sale of the invention.”
Here the defendant, by occupying the building in carrying on its business, of necessity makes use of the floors and columns oí the patented structure. The use is direct, not indirect, and there is a plain case of infringement.
Entertaining these views, it seems to me the case should be sent back to the District Court for trial on the merits.